


110 HRES 1049 IH: Calling for the Bolivarian Republic of

U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1049
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2008
			Mr. Mack (for
			 himself, Ms. Ros-Lehtinen,
			 Mr. Pence,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Lamborn,
			 Mr. McHenry,
			 Mrs. Bono Mack,
			 Mr. McCaul of Texas,
			 Mr. Westmoreland, and
			 Mr. Lincoln Diaz-Balart of Florida)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling for the Bolivarian Republic of
		  Venezuela to be designated a state sponsor of terrorism.
	
	
		Whereas United Nations Security Council Resolution 1566
			 defines “terrorism” as criminal acts committed with the intent to cause death
			 or serious bodily injury, the taking of hostages with the purpose to provoke a
			 state of terror in the general public or in a group of persons or particular
			 persons, or to intimidate a population or compel a government or an
			 international organization to do or to abstain from doing any act;
		Whereas United Nations Security Council Resolution 1566
			 calls upon all Member States, including the Bolivarian Republic of Venezuela,
			 to prevent these terrorist acts and to punish appropriately those individuals
			 or groups responsible for committing such acts;
		Whereas the Inter-American Convention Against Terrorism of
			 the Organization of American States commits all State parties to establish
			 domestic regulatory institutions that eradicate the financing of terrorist
			 offenses, cooperate with fellow signatories to control borders, provide mutual
			 legal assistance in counterterrorism efforts and prosecution of terrorist
			 offenses, and conform to all other stipulations of the convention designed to
			 prevent, punish, and eliminate terrorist offenses;
		Whereas Venezuela signed the Inter-American Convention
			 Against Terrorism on June 3, 2002, and ratified the convention on October 22,
			 2003;
		Whereas, for more than 40 years, the Revolutionary Armed
			 Forces of Colombia (FARC) has carried out bombings, mortar attacks,
			 kidnappings, extortion, guerrilla warfare, and drug trafficking targeting
			 Colombian and United States political, military, and economic interests as well
			 as foreign citizens;
		Whereas sources indicate the FARC kidnapped a total of
			 6,877 Colombian and foreign citizens between 1996 and January 2008, including
			 three United States defense contractors who are currently being held hostage,
			 and killed a total of 3,240 people between 2003 and January 2008;
		Whereas the FARC has been listed as a Foreign Terrorist
			 Organization by the United States since 2001;
		Whereas reports indicate that ties between high-level
			 Venezuelan officials and the FARC date back to August 1999, when letters signed
			 by high-level aides of Venezuelan President Hugo Chavez revealed that the
			 Venezuelan Government had offered fuel, money, and other support to the
			 FARC;
		Whereas, in January 2008, President Chavez praised the
			 FARC as “a real army” and “an insurgent force with a political project”, and
			 called upon foreign governments to cease referring to the FARC as a terrorist
			 organization;
		Whereas seized documents from a Colombia-led raid against
			 the FARC on March 1, 2008, suggest evidence of $300,000,000 in payments to the
			 FARC from the Venezuelan Government, high-level contacts by the FARC with
			 officials from Ecuador and Venezuela, and efforts by the FARC to obtain 50
			 kilograms of uranium;
		Whereas these documents reportedly reveal agreements
			 between the Venezuelan Government and the FARC to release hostages in exchange
			 for the promotion of FARC by President Chavez as a legitimate army and
			 insurgency, rather than as a terrorist organization;
		Whereas section 6(j) of the Export Administration Act of
			 1979, section 40 of the Arms Export Control Act, and section 640A of the
			 Foreign Assistance Act of 1961 stipulate that a designated state sponsor of
			 terrorism is one “that repeatedly provides support to acts of international
			 terrorism”;
		Whereas, since 2001, in each Annual Country Report on
			 Terrorism, the Department of State has cited the ability of the FARC and the
			 Colombian National Liberation Army to use the Venezuelan border area for
			 cross-border incursions and regard Venezuelan territory near the border as a
			 safe haven;
		Whereas, on September 15, 2005, President George W. Bush
			 decertified Venezuela regarding counter-narcotics cooperation because Venezuela
			 had failed demonstrably to stem the flow of hundreds of tons of
			 cocaine and other illegal narcotics;
		Whereas a 2007 Drug Enforcement Administration report
			 linked nearly half of all designated Foreign Terrorist Organizations around the
			 world, including the FARC, to narcotics trade;
		Whereas, in May 2006, the Department of State determined,
			 pursuant to section 40A of the Arms Export Control Act, that Venezuela was not
			 cooperating fully with United States antiterrorism efforts;
		Whereas terrorist groups in Colombia have been found to be
			 in possession of weapons belonging to official Venezuelan stocks and
			 facilities;
		Whereas President Chavez has established strong
			 relationships with Iran, Cuba, Syria, and North Korea, all state sponsors of
			 terrorism;
		Whereas according to the Annual Threat Assessment of the
			 Director of National Intelligence, released on February 5, 2008, Venezuela has
			 greatly increased its cooperation with Iran and expressed a willingness to
			 cooperate with that country on nuclear energy;
		Whereas Venezuela has concluded nearly 200 bilateral
			 agreements with Iran on military cooperation, the sharing of intelligence,
			 establishing direct civilian airline flights between Caracas and Tehran,
			 expanding financial cooperation, and initiating cultural exchanges, among
			 others;
		Whereas, in February 2006, the chairman of the Iranian
			 legislative body announced an offer to assist Venezuela with a nuclear
			 program;
		Whereas, in March 2006, President Chavez defended Iran’s
			 development of a capacity to enrich uranium, which many observers believe is
			 part of a nuclear weapons program, despite several United Nations Security
			 Council resolutions requiring Iran to halt its enrichment program;
		Whereas Venezuela was one of only three members of the
			 35-country board of the International Atomic Energy Agency to vote against
			 referring Iran to the United Nations Security Council for violations of its
			 obligations under the Nuclear Non-Proliferation Treaty;
		Whereas Venezuela reportedly has large deposits of uranium
			 ore in the Guiana Shield region;
		Whereas according to United States intelligence officials,
			 Iran possesses the potential to use its close relationship with Venezuela to
			 facilitate the smuggling of people, drugs, and weapons into the Western
			 Hemisphere through terrorist proxy groups;
		Whereas section 40 of the Arms Export Control Act defines
			 “international terrorist acts” as those that aid or abet the proliferation or
			 acquiring of nuclear weapons or material or those that aid or abet the
			 production, collection, or use of chemical, biological, or radiological
			 weapons;
		Whereas United Nations Security Council Resolution 1540
			 commits all Member States, including Venezuela, to enforce effective measures
			 to prevent the proliferation of nuclear, chemical, or biological weapons;
			 and
		Whereas the activities of supporters and financiers of
			 terrorist organizations in the Western Hemisphere constitute a severe threat to
			 the United States and its allies and interests: Now, therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)condemns the Government of the Bolivarian
			 Republic of Venezuela for its state-sponsored support of international
			 terrorist groups;
			(2)encourages the President to direct the
			 United States Representative to the Organization of American States (OAS)
			 to—
				(A)urge OAS Member States to designate the
			 Revolutionary Armed Forces of Colombia (FARC) a terrorist organization if such
			 Member States have not already done so;
				(B)move for a
			 declaration at the next meeting of OAS Member States that calls on countries to
			 systematically deny use of their respective territories by a terrorist or
			 terrorist organization; and
				(C)propose a
			 convention to prevent the proliferation of nuclear, chemical, and biological
			 weapons within the Western Hemisphere, using United Nations Security Council
			 Resolution 1540 as a model, and urge all OAS Member States to sign and ratify
			 such a convention;
				(3)directs the Secretary of State to work with
			 the countries of the Western Hemisphere to ensure the effective implementation
			 of—
				(A)the Inter-American Convention Against
			 Terrorism, to prevent the spread and financing of international terrorist acts
			 within the Western Hemisphere and to counter any efforts of countries in the
			 Western Hemisphere to provide support for terrorist acts;
				(B)the United Nations
			 Security Council Resolution 1540, to prevent the proliferation of nuclear,
			 chemical, and biological weapons; and
				(C)the United Nations
			 Security Council Resolution 1566, to halt the spread of global terrorism and to
			 promote greater cooperation among United Nations Member States to implement
			 counterterrorism measures;
				(4)calls upon the Government of Venezuela to
			 immediately renounce all support and ties to terrorist organizations, including
			 the FARC and the Colombian National Liberation Army; and
			(5)urges the United
			 States Government to designate Venezuela as a state sponsor of
			 terrorism.
			
